internal_revenue_service number release date index number -------------------- ----------------------------------- --------------------------------------- --------------------------------------- -------------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ----------------- telephone number -------------------- refer reply to cc fip b01 plr-121335-12 date date legend legend taxpayer subsidiary lp company parent llc llc group office tower --------------------------------------- ----------------------- ------------------------------- ----------------------- --------------------------------------------------- -------------------------------------------------------- ------------------------------------ -------------------------------------------- ------------------------- ---------------------- -------------------- accounting firm --------- state a state b state c ------------ -------- ------------- plr-121335-12 country a year date date date date date date date date date a b c d ---------- ------- ----------------------- --------------------- --------------------- -------------------------- ---------------------- ----------------------- --------------------- ------------------ --------------------------- --- -- --- --- dear ------------ - this responds to a letter dated date and subsequent correspondence submitted on behalf of taxpayer and subsidiary taxpayer requests an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an election under sec_856 of the internal_revenue_code to be treated as a real_estate_investment_trust reit for the taxable_year ending on date in addition taxpayer and subsidiary request an extension of time under sec_301_9100-1 and sec_301_9100-3 to file an election for subsidiary to be treated as a taxable_reit_subsidiary of taxpayer under sec_856 effective as of date plr-121335-12 facts taxpayer was formed as a state a corporation on date to serve as a reporting entity through which unrelated investors own and lease to unrelated tenants space in an office tower located in state b office tower subsidiary a subsidiary of taxpayer was formed on or before date to perform all impermissible tenant services necessary at office tower such as the provision of services to the fitness center located at office tower on date taxpayer and subsidiary jointly filed form_8875 taxable_reit_subsidiary election to elect to treat subsidiary as a taxable_reit_subsidiary of taxpayer to take effect on date taxpayer's first taxable_year ended on date taxpayer was required to file its initial income_tax return for it first taxable_year by date taxpayer intended to file a form_7004 application_for automatic_extension of time to file certain business income_tax information and other returns by date to extend the filing deadline of its form 1120-reit u s tax_return for real_estate_investment_trusts for the year tax_year from date to date but for the reasons set forth below inadvertently missed the form_7004 filing deadline lp owns all of taxpayer's issued and outstanding common shares lp is a state c limited_partnership that was formed to pool the interests of unrelated investors that desired to invest in office tower a consortium of unrelated institutional investors outside investors and company own a percent and b percent respectively of lp more than unrelated investors own all of taxpayer's issued and outstanding preferred shares taxpayer issued the preferred units to the unrelated investors within one year of its formation in accordance with the requirements of sec_856 and sec_856 taxpayer and company own c percent and d percent respectively of llc a state c limited_liability_company which owns all of the interest in llc company the general_partner of lp is an indirect subsidiary of parent the top- tier publicly-traded parent_corporation of group group's tax department was responsible for the u s tax reporting for the entities in the office tower holding structure including taxpayer group's tax department which has personnel in country a and the u s is comprised of seven group employees holding country a chartered accountant u s attorney and u s plr-121335-12 certified_public_accountant designations with extensive u s tax experience these employees are responsible for a variety of tax matters including a substantial volume of u s tax compliance a confluence of factors however led to the group's tax department's inadvertent failure_to_file taxpayer's form_7004 by date to extend taxpayer's year form 1120-reit filing deadline to date group and the outside investors originally agreed to file taxpayer's year form 1120-reit by date prior to date however group's tax department determined that taxpayer would not have any taxable_income in year the parties agreed to forego the date internal deadline and to file taxpayer's year form 1120-reit by date as part of the tax department's normal course of operations group however inadvertently failed to add taxpayer to the list of entities for which the group's tax department was required to file form_7004 year was the first year for which taxpayer was required to file an income_tax return therefore taxpayer did not appear on the prior year's list of entities for which the group's tax department was required to file form_7004 it did not occur to group's tax department until after date that a form_7004 had to be filed for taxpayer there were a number of personnel changes during the period from date to date within group's tax department a one employee unexpectedly resigned b another employee went on disability leave and b a third employee went on maternity leave the employee on maternity leave also was involved in the acquisition of office tower the other group tax department personnel were not directly involved in that acquisition and therefore were not familiar with the new structure with almost half of the group tax department personnel temporarily absent those remaining had to deal with a more significant work load and inadvertently missed the filing of the extension for taxpayer the vice president of taxation of parent the head of group's tax department discovered the missed filing of form_7004 for taxpayer on date and promptly informed representative of accounting firm accounting firm advised parent that a request for relief should be filed with the internal_revenue_service the vice president of taxation of parent immediately authorized this submission the group tax department is in the process of preparing all of the required_year u s tax returns including the form 1120-reit return for taxpayer and will file all of them by date taxpayer represents it was always taxpayer's intention to be treated as a reit and it has been conducting reit testing since the first quarter of year and has met all the reit requirements for the taxable_year ended date including taking care to have plr-121335-12 at least interest holders before the end of the second taxation year in satisfaction of the sec_856 requirement furthermore with respect to the election under sec_856 of the code taxpayer makes the following additional representations the request for relief was filed by taxpayer before the failure to make the regulatory election was discovered by the service granting the relief will not result in taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than taxpayer would have had if the election had been timely made taking into account the time_value_of_money taxpayer did not seek to alter a return position for which an accuracy- related penalty has been or could have been imposed under sec_6662 of the code at the time taxpayer requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences taxpayer did not choose to not file the election moreover with respect to the election under sec_856 of the code taxpayer and subsidiary make the following additional representations the request for relief was filed by taxpayer and subsidiary before the failure to make the regulatory election was discovered by the service granting the relief will not result in taxpayer or subsidiary having a lower tax_liability in the aggregate for all years to which the regulatory election applies than that they would have had if the election had been timely made taking into account the time_value_of_money taxpayer and subsidiary did not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time they requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences taxpayer and subsidiary did not choose to not file the election plr-121335-12 in addition affidavits on behalf of taxpayer and subsidiary were provided with the submission as required by sec_301_9100-3 of the regulations law and analysis sec_856 of the code provides that a corporation trust or association shall not be considered a reit for any taxable_year unless it files with its return for the taxable_year an election to be a reit or has made such election for a previous taxable_year and such election has not been terminated or revoked pursuant to sec_1 b the election shall be made by computing taxable_income as a reit in its return for the first taxable_year for which it desires the election to apply sec_856 of the code provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a taxable_reit_subsidiary to be eligible for treatment as a taxable_reit_subsidiary sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition the election and the revocation may be made without the consent of the secretary in announcement 2001_1_cb_716 the internal_revenue_service service announced the availability of form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for tax years beginning after for eligible entities to elect treatment as a taxable_reit_subsidiary the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the tax_year the instructions further provide that the effective date of the election cannot be more than months and days prior to the date of filing the elections or more than months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service officers of both the reit and the taxable_reit_subsidiary must jointly sign the form which is filed with the irs service_center in ogden utah sec_301_9100-1 of the income_tax regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i sets forth rules that the internal_revenue_service generally will use to determine whether under the particular facts and plr-121335-12 circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the information submitted and representations made we conclude that taxpayer has satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to be treated as a reit for its taxable_year ending date accordingly taxpayer is granted a reasonable extension of time of days to make an election under sec_856 to be treated as a reit for its taxable_year ending date moreover we conclude that taxpayer and subsidiary have shown good cause for granting a reasonable extension of time to elect to have subsidiary treated as a taxable_reit_subsidiary under sec_856 of the code we further conclude that date which is the date on which taxpayer and subsidiary intended the election to be effective is the effective date of the election this ruling is limited to the timeliness of the filing of taxpayer's election under sec_856 of the code and taxpayer's and subsidiary's election under sec_856 of the code this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether taxpayer otherwise qualifies as a reit or whether subsidiary otherwise qualifies as a taxable_reit_subsidiary of taxpayer under subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of taxpayer or subsidiary is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect plr-121335-12 except as specifically provided otherwise no opinion is expressed on the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the terms of a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely diana imholtz diana imholtz chief branch associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes
